DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-6, 9-11 & 13-15 are objected to because of the following informalities:  
Claim 1 recites “the brightness,” for which there is insufficient antecedent basis. It is believed this should be changed to “a brightness.”
Claim 2 recites “the relative brightness” for which there is insufficient antecedent basis. It is believed this should be changed to “a relative brightness.”
Claim 3 recites “wherein the value of each hologram pixel” and “the proportion of light contributing to the zero- order spot of the holographic reconstruction,” for which there is insufficient antecedent basis. It is believed these should be changed to “a value of each hologram pixel” and “a proportion of light contributing to a zero- order spot of the holographic reconstruction.”
Claim 4 recites “reducing the light modulation range,” for which there is insufficient antecedent basis. It is believed this should be changed to “reducing a light modulation range.”
Claim 5 recites “changing the vector sum of the vectors representing the allowable light modulation levels on the complex plane,” for which there is insufficient antecedent basis. It is believed this should be changed to “changing a vector sum of the vectors representing the allowable light modulation levels on a complex plane.”
Claim 6 recites “the first/second spatially-modulated light... comprises spatially-modulated encoded with the first/second hologram.” It is believed this should be changed to “spatially-modulated light encoded with the first/second hologram.” Additionally, claim 6 recites “the first/second hologram,” for which there is insufficient antecedent basis. 
Claim 9 recites “the relative brightness” for which there is insufficient antecedent basis. It is believed this should be changed to “a relative brightness.”
Claim 10 recites “the brightness of the first/second non-picture area,” for which there is insufficient antecedent basis. It is believed this should be changed to “a brightness of the first/second non-picture area.”
Claim 11 recites “the drive signal of the first/second light source,” for which there is insufficient antecedent basis. It is believed this should be changed to “a drive signal of the first/second light source.”
Claim 13 recites “a correction to the voltage of the drive signal or a correction to the on- off temporal gating of the drive signal,” for which there is insufficient antecedent basis. It is believed this should be changed to “a correction to a voltage of the drive signal or a correction to an on- off temporal gating of the drive signal.”
Claim 14 recites “the brightness,” for which there is insufficient antecedent basis. It is believed this should be changed to “a brightness.”
Claim 15 recites “measuring the relative brightness of each of the first and second pictures,” for which there is insufficient antecedent basis. It is believed this should be changed to “measuring a relative brightness of each of the first and second pictures.”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 6-9, 14 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lacoste et al. (US 2012/0224062 A1, from IDS) in view of Schultz et al. (WO 2017/120320 A1), further in view of Matsuki et al. (US 2018/0348521 A1), and further in view of Gilowski (DE 10 2014 206 569 A1).
Lacoste, Schultz, Matsuki, and Gilowski disclose display devices. Therefore, they are analogous art.
Regarding claim 1, Lacoste discloses a display device arranged to form a first picture and second picture that are visible at all viewing positions within a viewing window, the display device comprising: a picture generating unit arranged to output first spatially-modulated light of a first colour and second spatially-modulated light of a second colour (see Fig. 3a: SLM modulates red, green and blue light; see also para [0153]: “[a] better approach is to create a combined beam comprising red, green and blue light and provide this to a common SLM, scaling the sizes of the images to match one another”) (red, green and blue images), wherein the first spatially-modulated light corresponds to the first picture and the second spatially- modulated light corresponds to the second picture (see Fig. 3a & para [0153]), wherein the picture generating unit comprises a controller arranged to control the first spatially-modulated light and the second spatially-modulated light (Fig. 3a: 1012 - system controller; para [0100]), a waveguide pupil expander comprising: an input port arranged to receive the first spatially-modulated light and the second spatially-modulated light from the picture generating unit (Fig. 3a: 1056 – waveguide); a viewing window within which the first picture and the second picture are viewable (see Fig. 3a); and a pair of parallel reflective surfaces arranged to guide the first spatially- modulated light and the second spatially-modulated light from the input port to the viewing window by a series of internal reflections therefrom (see Figs. 3a-b & para [0102]: parallel reflecting surfaces); and a viewer-tracking system arranged to determine a viewing position within the viewing window (para [0160]: Optionally, the system may include a head position tracker or eye tracking system).
Lacoste neither teaches nor suggests the reflectivity of a first reflective surface of the pair of parallel reflective surfaces is provided by a graded coating that is partially transmissive to light of the first colour and light of the second colour.
However, Schultz discloses a display device comprising a pair of parallel reflective surfaces arranged to guide light by a series of internal reflections therefrom (Fig. 6b: 44a & 44b – reflectors), wherein the reflectivity of a first reflective surface (Figs. 6a-b: 44a – reflector) of the pair of parallel reflective surfaces is provided by a graded coating that is partially transmissive to image light (see Figs. 6b & 6c). Among the benefits of this configuration includes achieving a desired intensity profile (paras [0059]-[0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Lacoste such that the reflectivity of a first reflective surface of the pair of parallel reflective surfaces is provided by a graded coating that is partially transmissive to light of the first colour and light of the second colour, as taught by Schultz, in order to achieve a desired intensity profile.
Lacoste and Schultz neither teach nor suggest transmissivity of the graded coating is non-achromatic.
However, Matsuki discloses a display device in which a transmissivity of a partial reflector is non-achromatic (see Fig. 16 & para [0097]). Among the benefits of this configuration includes achieving a desired color balance and color gamut (para [0097]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Lacoste and Schultz such that a transmissivity of the graded coating is non-achromatic, in order to achieve a desired color balance and color gamut.
Lacoste, Schultz and Matsuki neither teach nor suggest the controller is arranged to change a brightness of the first and/or second spatially-modulated light based on the viewing position determined by the viewer-tracking system.  
However, Gilowski discloses a display device in which a controller changes a brightness of an image based upon a viewing position determined by a viewer-tracking system (see Fig. 5 & paras [0041]-[0045]). Among the benefits of this configuration includes allowing an image to be dimmed gradually as a viewer moves outside a tracking area (paras [0005]-[0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Lacoste, Schultz and Matsuki such that the controller is arranged to change the brightness of the first and/or second spatially-modulated light based on the viewing position determined by the viewer-tracking system, as taught by Gilowski, in order allow an image to be dimmed gradually as a viewer moves outside a tracking area.
Regarding claim 2, Lacoste, Schultz, Matsuki and Gilowski disclose the first/second picture are formed by holographic reconstruction of a first/second hologram of the first/second picture (Lacoste para [0093]) and the controller is arranged to maintain as substantially constant the relative brightness of the first and second picture as seen from the viewing position by changing/recalculating the first/second hologram in response to the viewing position determined by the viewer- tracking system (see, e.g., Lacoste Fig. 3a & Gilowski Fig. 5: the structure of the Lacoste-Schultz-Matsuki-Gilowski combination is seen to be capable of maintaining a substantially constant relative brightness as claimed. "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP § 2113;  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original, MPEP §2114)).
Regarding claim 6, Lacoste, Schultz, Matsuki and Gilowski disclose the first/second spatially-modulated light received by the waveguide pupil expander from the picture generating unit comprises spatially-modulated light encoded with a first/second hologram (Lacoste para [0093]).  
Regarding claim 7, Lacoste, Schultz, Matsuki and Gilowski disclose the first/second spatially modulated light received by the waveguide pupil expander is light of the first/second picture (Lacoste Fig. 3a), wherein the first/second picture is formed on an intermediate plane between the picture generating unit and viewing window (Lacoste Fig. 3a: D – diffuser; see para [0100]: “a diffuser may be incorporated at an intermediate image plane, as shown by dashed line D”), optionally, wherein the plane comprises a screen such as a diffuser arranged to display the first/second picture (because this limitation is optional, it is not seen to be required by claim 7).  
Regarding claim 8, Lacoste, Schultz, Matsuki and Gilowski disclose the first/second picture are formed on the intermediate plane by holographic reconstruction of a first/second hologram displayed by the picture generating unit (see Lacoste Fig. 3a & para [0100]).  
Regarding claim 9, Lacoste, Schultz, Matsuki and Gilowski disclose the controller is further arranged to change the brightness of the first and/or second spatially-modulated light in order to maintain as substantially constant in time the relative brightness of the first and second picture as seen from the viewing position (see, e.g., Lacoste Fig. 3a & Gilowski Fig. 5: the structure of the Lacoste-Schultz-Matsuki-Gilowski combination is seen to be capable of maintaining a substantially constant relative brightness as claimed. "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP § 2113;  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original, MPEP §2114)).
Regarding claim 14, Lacoste discloses a method for displaying a first and second picture within a viewing window, the method comprising: outputting first spatially-modulated light of a first colour, wherein the first spatially- modulated light corresponds to the first picture; outputting second spatially-modulated light of a second colour, wherein the second spatially-modulated light corresponds to the second picture (see Fig. 3a: SLM modulates red, green and blue light; see also para [0153]: “[a] better approach is to create a combined beam comprising red, green and blue light and provide this to a common SLM, scaling the sizes of the images to match one another”) (red, green and blue images); receiving, at an input port of a waveguide pupil expander (Fig. 3a: 1056 – waveguide), the first spatially-modulated light and the second spatially-modulated light (see Fig. 3a); guiding, between a pair of parallel reflective surfaces of the waveguide pupil expander, the received light to a viewing window (see Figs. 3a-b & para [0102]: parallel reflecting surfaces); and outputting, by the first reflective surface of the waveguide pupil expander, the received light to the viewing window to form/display the first picture and the second picture (see Figs. 3a-b & para [0153]).
Lacoste neither teaches nor suggests the reflectivity of a first reflective surface of the pair of parallel reflective surfaces is provided by a graded coating that is partially transmissive to light of the first colour and light of the second colour
However, Schultz discloses a method for displaying images using a device comprising a pair of parallel reflective surfaces arranged to guide light by a series of internal reflections therefrom (Fig. 6b: 44a & 44b – reflectors), wherein the reflectivity of a first reflective surface (Figs. 6a-b: 44a – reflector) of the pair of parallel reflective surfaces is provided by a graded coating that is partially transmissive to image light (see Figs. 6b & 6c). Among the benefits of this configuration includes achieving a desired intensity profile (paras [0059]-[0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lacoste such that the reflectivity of a first reflective surface of the pair of parallel reflective surfaces is provided by a graded coating that is partially transmissive to light of the first colour and light of the second colour, as taught by Schultz, in order to achieve a desired intensity profile.
Lacoste and Schultz neither teach nor suggest transmissivity of the graded coating is non-achromatic.
However, Matsuki discloses a method for displaying images using a device in which a transmissivity of a partial reflector is non-achromatic (see Fig. 16 & para [0097]). Among the benefits of this configuration includes achieving a desired color balance and color gamut (para [0097]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lacoste and Schultz such that a transmissivity of the graded coating is non-achromatic, in order to achieve a desired color balance and color gamut.
Lacoste, Schultz and Matsuki neither teach nor suggest determining a viewing position, or change in the viewing position, within the viewing window of a viewer, and changing a brightness of the first and/or second spatially-modulated light based on the determined viewing position.  
However, Gilowski discloses a method for displaying images including steps of determining a viewing position, or change in the viewing position, within a viewing window of a viewer, and changing the brightness of first and/or second light based on the determined viewing position (see Fig. 5 & paras [0041]-[0045]). Among the benefits of this configuration includes allowing an image to be dimmed gradually as a viewer moves outside a tracking area (paras [0005]-[0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lacoste, Schultz and Matsuki by determining a viewing position, or change in the viewing position, within the viewing window of a viewer, and changing the brightness of the first and/or second spatially-modulated light based on the determined viewing position, as taught by Gilowski, in order allow an image to be dimmed gradually as a viewer moves outside a tracking area.
Regarding claim 16, Lacoste, Schultz, Matsuki and Gilowski disclose changing the brightness of the first and/or second spatially-modulated light based on the determined viewing position comprises one or more of: changing a drive signal to a light source corresponding to the first and/or second spatially-modulated light (Gilowski paras [0036]-[0037]: laser diode current); recalculating a hologram used for outputting the first and/or second spatially modulated light so as to change the proportion of light from a light source redirected by the hologram (this limitation is not seen to be required because the alternative limitation is taught).

Allowable Subject Matter
Claims 3-5, 10-13 & 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.
Claim 3 is allowable for at least the reason “a value of each hologram pixel is restricted to one of a plurality of allowable light modulation levels in accordance with a quantisation scheme and recalculating the first/second hologram comprises changing the quantisation scheme in order to change a proportion of light contributing to a zero- order spot of the holographic reconstruction” as set forth in the claimed combination.
Claims 4-5 are allowable due to their dependence on claim 3.
Claim 10 is allowable for at least the reason “the display device further comprises a closed- loop feedback system including a first/second light detector arranged to measure a brightness of the first/second non-picture area” as set forth in the claimed combination.
Claims 11-13 are allowable due to their dependence on claim 10.
Claim 15 is allowable for at least the reason “calibrating, for light of each of the first and second colours, the change in brightness required for maintaining substantially constant brightness of light output to the viewing window according to viewing position, optionally, measuring the relative brightness of each of the first and second pictures at a plurality of different viewing positions within the viewing window” as set forth in the claimed combination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802. The examiner can normally be reached Monday - Thursday, 8:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kimberly N. Kakalec/            Primary Examiner, Art Unit 2872